***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      AMY B. GOTTESMAN v. MARK M. KRATTER
                   (AC 44297)
              AMY B. GOTTESMAN v. MARK M.
                     KRATTER ET AL.
                       (AC 44388)
                       Elgo, Alexander and Harper, Js.

                                   Syllabus

In two separate actions, the plaintiff sought to recover damages from the
    defendant attorney, K, in the first action for, inter alia, legal malpractice
    and breach of contract, and from the defendant law firms K Co. and M
    Co. in the second action for, inter alia, legal malpractice and transferee
    liability, in connection with an underlying marital dissolution proceed-
    ing. In the first action, the trial court granted K’s motion to strike the
    count of the complaint sounding in breach of contract and granted K’s
    motion for summary judgment on, inter alia, the count sounding in legal
    malpractice. In the second action, the court granted K Co. and M Co.’s
    motions for summary judgment on, inter alia, the counts of the complaint
    sounding in legal malpractice and transferee liability. On the plaintiff’s
    appeal to this court, held:
1. The trial court properly rendered summary judgment in favor of K, K Co.
    and M Co. as to the plaintiff’s legal malpractice claims against them:
    the plaintiff, who did not dispute that an expert witness was required
    in order for her to prove her legal malpractice claims, failed to meet
    the deadline set place in the scheduling order in each action for the
    disclosure of an expert in support of her claims; moreover, even after
    the deadline had passed, the court never indicated that it would not
    consider the opinion of an expert submitted by the plaintiff in opposition
    to the defendants’ motions for summary judgment; furthermore,
    although the plaintiff filed motions for permission for late disclosure
    of an expert witness, the motions did not identify any expert or the
    substance of opinions to be provided and the plaintiff never disclosed
    an expert before the court rendered judgment.
2. The trial court properly granted K’s motion to strike the count of the
    plaintiff’s complaint sounding in breach of contract; the count alleged
    a claim for legal malpractice rather than for breach of contract, as it
    was not a claim that K breached the retainer agreement with the plaintiff
    but rather a claim that K negligently performed professional services.
3. The trial court properly rendered summary judgment in favor of K Co.
    and M Co. as to the plaintiff’s transferee liability claim against them;
    because the court found no liability on the part of K Co., the predecessor
    law firm to M Co., there was no successor liability that could attach to
    M Co.
      Argued November 8, 2021—officially released March 15, 2022

                             Procedural History

   Action, in two cases, for, inter alia, legal malpractice,
and for other relief, brought to the Superior Court in
the judicial district of Stamford-Norwalk, where the
court, Hon. Kenneth B. Povodator, judge trial referee,
granted the defendant’s motions to strike and for sum-
mary judgment in the first case and rendered judgment
thereon, from which the plaintiff appealed to this court;
thereafter, in the second case, the action was withdrawn
as to the named defendant; subsequently, in the second
case, the court, Hon. Kenneth B. Povodator, judge trial
referee, granted the motions for summary judgment
filed by the defendant Law Offices of Mark M. Kratter,
LLC, et al. and rendered judgment thereon, from which
the plaintiff appealed to this court. Affirmed.
 Kenneth A. Votre, for the appellant in Docket Nos.
AC 44297 and AC 44388 (plaintiff).
 Raymond J. Plouffe, for the appellee in Docket No.
AC 44297 (defendant).
  Raymond J. Plouffe, for the appellees in Docket No.
AC 44388 (defendant Law Offices of Mark M. Kratter,
LLC, et al.).
                          Opinion

   HARPER, J. These two appeals arise from actions
brought by the plaintiff, Amy B. Gottesman, concerning
an underlying marital dissolution action. In Docket No.
AC 44297, the plaintiff appeals from the judgment of
the trial court granting (1) the motion for summary
judgment filed by the defendant, Mark M. Kratter, on
the plaintiff’s claim for legal malpractice against Kratter
and (2) the motion to strike count two of the revised
complaint alleging breach of contract. Specifically, she
claims that the court erred in granting summary judg-
ment for failure to disclose an expert witness when she
had not been precluded from disclosing an expert and
because the time in which she was required to disclose
had not yet expired. With respect to the motion to strike,
she claims that the court erred in concluding that the
allegations in the revised complaint failed to allege that
the defendant breached an agreement to reach a speci-
fied result. In Docket No. AC 44388, the plaintiff appeals
from the judgment of the trial court granting the motion
for summary judgment filed by the defendant law firms,
the Law Offices of Mark M. Kratter, LLC, and Kratter &
Gustafson, LLC,1 as to counts one and thirteen of the
third revised complaint, which alleged claims against
the law firms for legal malpractice and transferee liabil-
ity, respectively. Specifically, she claims that the court
improperly rendered summary judgment because the
law firms failed to demonstrate the absence of a genuine
issue of material fact and because the time in which
she had to disclose an expert witness in support of her
claim of legal malpractice against the law firms had
not yet expired. Although the appeals have not been
consolidated,2 we write one opinion for purposes of
judicial economy in which we assess the claims raised in
both appeals. We affirm the judgments of the trial court.
   The following facts, viewed in the light most favor-
able to the plaintiff, and procedural history are relevant
to our resolution of these appeals. The plaintiff had
retained Kratter,3 acting through his law firm Kratter &
Gustafson, LLC,4 to represent her in a divorce action
against her former husband, Amir Sibboni. During the
representation, Kratter prepared a settlement agree-
ment that he recommended the plaintiff sign. The agree-
ment provided for the division of assets, alimony, paren-
tal responsibilities, titles to vehicles and real estate,
and interests in real and personal property. The four
real properties that were subject to the agreement were
located in Norwalk. The properties were subject to
mortgages that the plaintiff argues were created, ‘‘by
virtue of a scheme established by [Sibboni] and his
business counsel to borrow [money] against the prop-
erty and leave her with the debt.’’ The plaintiff alleges
that Kratter, as her counsel in the marital dissolution
matter, committed legal malpractice when he failed to
address the issue of the fraudulent loans. The crux of
her claim is that Kratter, acting on behalf of the law
firms, negligently advised her to accept the settlement
agreement.
  The plaintiff claims that the settlement agreement
had several shortcomings, including leaving her without
sufficient funds to carry the mortgages on the four real
properties subject to the agreement. In addition, the
plaintiff claims that Kratter failed to put forth an ade-
quate effort to secure for her other items of marital
property, failed to obtain a fair division of personal
property, and negligently advised her to take possession
of the property located at 20 Woodbury Avenue despite
the fact that the mortgages were secured fraudulently
with her forged signature.
  On April 10, 2017, the plaintiff commenced the first
underlying action, which concerns the appeal in AC
44388, against five defendants: Kratter; the law firms;
Sibboni; and Anthony E. Schwartz, doing business as
the Law Offices of Anthony E. Schwartz, who had repre-
sented Sibboni in certain real estate transactions related
to the plaintiff’s actions. On May 2, 2017, the action
was withdrawn as against Kratter after Kratter had filed
a bankruptcy action. The operative complaint, a third
revised complaint dated February 9, 2018, alleges six
counts as to the law firms, including count one sounding
in legal malpractice, count two sounding in breach of
contract, count six sounding in equitable tolling, count
nine sounding in intentional misrepresentation, count
ten sounding in negligent misrepresentation, and count
thirteen sounding in transferee liability.5
   After the court struck count two, the law firms filed
a motion for summary judgment on December 17, 2019,
as to the remaining counts against them, which was
granted on July 20, 2020, as to counts one, six, nine
and ten but denied as to count thirteen. On August 12,
2020, the law firms again filed a motion for summary
judgment as to count thirteen, the final remaining count,
which was granted on November 2, 2020. The appeal
in AC 44388 concerns the summary judgment rendered
in favor of the law firms as to counts one and thirteen
of the third revised complaint.
   The plaintiff commenced the second underlying
action, which concerns the appeal in AC 44287, on June
6, 2017, against Kratter in his individual capacity. The
operative complaint, dated February 9, 2018, alleges
five counts sounding in legal malpractice, breach of
contract, equitable tolling, intentional misrepresenta-
tion, and negligent misrepresentation, respectively. On
May 7, 2018, Kratter moved to strike the second count
of the operative complaint—the claim for breach of
contract. On August 10, 2020, the court granted the
motion to strike the second count of the revised com-
plaint.
  On January 30, 2019, the court ordered that the
‘‘scheduling order filed and accepted in docket number
FST-CV-XX-XXXXXXX-S [the first underlying action] is
hereby adopted as the scheduling order for this case
(the parties have agreed to such adoption in a tele-
phonic status conference on January 30, 2019.)’’ The
scheduling order states that the plaintiff’s deadline to
disclose an expert witness was April 15, 2019.
   Kratter filed a motion for summary judgment on
December 17, 2019, as to counts one, three, four, and
five of the revised complaint, arguing that there were
no issues of material fact as to the claims alleged in
those counts. The court granted the motion for sum-
mary judgment on July 20, 2020.6 Thereafter, the court,
having previously granted Kratter’s motion to strike
count two, granted Kratter’s motion for judgment as to
count two and rendered judgment in his favor on that
count. These appeals followed. Additional facts will be
set forth as necessary.
                             I
                        AC 44297
   In AC 44297, the plaintiff challenges the court’s grant-
ing of Kratter’s motion for summary judgment as to
count one of the revised complaint due to the plaintiff’s
failure to disclose an expert witness to support her
claim for legal malpractice, as well as the court’s grant-
ing of the motion to strike count two of the revised
complaint, which sounded in breach of contract. With
regard to the motion for summary judgment, specifi-
cally, the plaintiff argues that the time within which to
disclose an expert witness had, in fact, not expired,
and as such, the court violated Practice Book § 13-4
(h) when it rendered summary judgment in favor of
Kratter. With regard to the motion to strike count two
of the revised complaint, the plaintiff argues that the
complaint alleged a legally sufficient cause of action for
breach of contract against Kratter. In response, Kratter
contends that the judgment rendered was proper, as
the plaintiff failed to introduce an expert witness to
support her legal malpractice claim, and count two was
properly stricken, as it set forth a claim for a breach
of the professional standard of care rather than a breach
of contract. We agree with Kratter.
                            A
  We first review the plaintiff’s claim that the court
erred in granting the motion for summary judgment in
favor of Kratter as to count one of the revised com-
plaint.7 We begin by setting forth the applicable stan-
dard of review and relevant legal principles.
   ‘‘Practice Book § [17-49] provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of
law. . . . The party seeking summary judgment has the
burden of showing the absence of any genuine issue
[of] material facts which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law. . . . Once the moving party has met its burden
[of production] . . . the opposing party must present
evidence that demonstrates the existence of some dis-
puted factual issue. . . . [I]t [is] incumbent [on] the
party opposing summary judgment to establish a factual
predicate from which it can be determined, as a matter
of law, that a genuine issue of material fact exists. . . .
The presence . . . of an alleged adverse claim is not
sufficient to defeat a motion for summary judgment.
. . . Our review of the decision to grant a motion for
summary judgment is plenary. . . . We therefore must
decide whether the court’s conclusions were legally
and logically correct and find support in the record.’’
(Internal quotation marks omitted.) Rousseau v.
Weinstein, 204 Conn. App. 833, 839–40, 254 A.3d 984
(2021).
   ‘‘Generally, a plaintiff alleging legal malpractice must
prove all of the following elements: (1) the existence
of an attorney-client relationship; (2) the attorney’s
wrongful act or omission; (3) causation; and (4) dam-
ages. . . . To prevail, a plaintiff generally is obligated
to furnish expert testimony to establish both (1) the
standard of care against which the attorney’s conduct
should be evaluated and (2) the element of causation.
. . . Our decisional law is replete with cases in which
motions for summary judgment have been granted on
legal malpractice claims when the defendant failed to
offer such testimony.’’ (Citations omitted; footnote
omitted; internal quotation marks omitted.) Costello &
McCormack, P.C. v. Manero, 194 Conn. App. 417, 431,
221 A.3d 471 (2019).
   In Manero, this court concluded that the trial court
properly granted a motion for summary judgment when
the cross claim plaintiff failed to disclose an expert
witness. Id., 432. ‘‘Absent such testimony, the finder
of fact could not properly evaluate’’ the cross claim
plaintiff’s claims. Id. ‘‘Because [the cross claim plaintiff]
could not establish a prima facie case of legal malprac-
tice without the introduction of expert testimony . . .
[this court] conclude[d] that the trial court properly
rendered judgment in favor of . . . [the cross claim]
defendants.’’ Id.
  In the present case, it is undisputed that the plaintiff
did not disclose an expert in support of her legal mal-
practice claim, and the plaintiff does not dispute that
an expert witness is required in order for her to prove
her legal malpractice claim. Nevertheless, the plaintiff
claims that the court acted prematurely in granting sum-
mary judgment due to such nondisclosure because
there was no scheduling order established by the court
that set the time within which an expert witness had
to be disclosed. She claims that she ‘‘did not violate a
court order and the trial court acknowledged this’’ and
that she ‘‘was still permitted to disclose an expert and
no time limitation was in effect limiting disclosure.’’
Although the plaintiff claims that there was no schedul-
ing order in place, our review of the record reveals that
there was, in fact, a scheduling order in place that
set a date—April 15, 2019—by which the plaintiff was
required to disclose an expert witness.8 The order that
was filed and appears in the electronic docket states
that ‘‘[t]he scheduling order filed and accepted in FST-
CV-XX-XXXXXXX-S [the first underlying action] is hereby
adopted as the scheduling order for this case (the par-
ties having agreed to such adoption in a telephonic
status conference on January 30, 2019.’’
   The scheduling order set a clear deadline by which
the plaintiff had to disclose an expert witness, which
the plaintiff did not meet. Despite the scheduling order,
however, the plaintiff argues that she was not required
to disclose an expert witness until reasonably close to
trial. The plaintiff relies on Girard v. Weiss, 43 Conn.
App. 397, 682 A.2d 1078, cert. denied, 239 Conn. 946,
686 A.2d 121 (1996), to support her claim. In Girard,
the plaintiff claimed that the trial court improperly pre-
cluded him from offering expert testimony because the
summary judgment rendered in favor of the defendant
was predicated on the trial court’s improper order pre-
cluding the plaintiff from offering expert testimony at
trial. Id., 408. At the time that Girard was decided, the
applicable rule of practice was § 220 (D), which set the
time to disclose expert witnesses as sixty days before
trial. See Practice Book (1978-97) § 220 (D). The current
applicable rule of practice is § 13-4 (g), which provides
in relevant part: ‘‘Unless otherwise ordered by the judi-
cial authority, or otherwise agreed by the parties, the
following schedule shall govern the expert discovery
required under subsections (b), (c), (d) and (e) of this
section. (1) Within 120 days after the return date of any
civil action, or at such other time as the parties may
agree or as the court may order, the parties shall submit
to the court for its approval a proposed Schedule for
Expert Discovery, which, upon approval by the court,
shall govern the timing of expert discovery in the case.
. . . If the parties are unable to agree on discovery
deadlines, they shall so indicate on the proposed Sched-
ule for Expert Discovery, in which event the court shall
convene a scheduling conference to set those deadlines.
. . .’’ Practice Book § 13-4 (g).
   In the present case, the plaintiff argues that the court
effectively precluded her from disclosing an expert in
violation of Practice Book § 13-4 (h),9 which applies to
orders precluding the testimony of an expert witness.
Section 13-4 (h) of the Practice Book, however, clearly
does not apply to the present case, as the court never
sanctioned the plaintiff or issued an order that pre-
cluded the testimony of an expert witness. The plaintiff,
nevertheless, attempts to draw an analogy between the
court’s granting of Kratter’s motion for summary judg-
ment as to count one and a hypothetical sanction order
precluding expert witnesses, by arguing that the court’s
granting of the motion for summary judgment in favor
of Kratter, in effect, acted as an order precluding the
plaintiff from disclosing an expert witness. This analogy
fails because the granting of a motion for summary
judgment is not equivalent to ordering sanctions against
a party simply because a summary judgment order is
a final judgment that ends the case before a party dis-
closed an expert witness. Although the court in Girard
prematurely cut short the plaintiff’s time to disclose an
expert witness, the court in the present case did not
cut short the plaintiff’s time to disclose an expert wit-
ness, as the April 15, 2019 deadline already had passed.
Furthermore, even after the deadline passed, the court
never indicated that it would not consider the opinion
of an expert submitted by the plaintiff in opposition to
the defendant’s motion for summary judgment. The fact
is that the plaintiff just never submitted to the court
such an opinion.
   Here, the deadline for disclosure of an expert witness
was April 15, 2019. The defendant’s motion for summary
judgment was filed on December 17, 2019, more than
seven months after the deadline had passed. The plain-
tiff filed an opposition to the motion for summary judg-
ment on February 3, 2020, as well as a motion for per-
mission for a late disclosure of an expert witness. The
motion did not identify any expert or any substance of
opinions to be provided, and, although it was filed, it
was not pursued by the plaintiff. The plaintiff was
clearly on notice that her disclosure of an expert wit-
ness was overdue. The court did not grant the defen-
dant’s motion for summary judgment until July 20, 2020,
more than one year after the disclosure deadline and
more than five months after the plaintiff filed her motion
for late disclosure of an expert. Still, the plaintiff never
disclosed an expert opinion before the court rendered
judgment. Thus, the judgment in this case was not the
result of the court’s preclusion of the plaintiff’s expert’s
opinion but, rather, it was the result of the plaintiff’s
failure to produce an expert notwithstanding her
acknowledgment that her claim requires one. The law
is clear that, in the absence of an expert, she cannot
prevail. See Costello & McCormack, P.C. v. Manero,
supra, 194 Conn. App. 431.
   As discussed previously in this opinion, a plaintiff
alleging a claim of legal malpractice is generally
required to offer expert testimony in order to prove both
the standard of care and causation. See id. Following
adequate time for discovery, ‘‘a plaintiff may properly
be called upon at the summary judgment stage to dem-
onstrate that he possesses sufficient counterevidence
to raise a genuine issue of material fact as to any, or
even all, of the essential elements of his cause of
action.’’ Stuart v. Freiberg, 316 Conn. 809, 823, 116
A.3d 1195 (2015). ‘‘The exception to the need for expert
testimony is limited to situations in which the defendant
attorney essentially has done nothing whatsoever to
represent his or her client’s interests, resulting in such
an obvious and gross want of care and skill that the
neglect would be clear even to a layperson.’’ (Internal
quotation marks omitted.) Byrne v. Grasso, 118 Conn.
App. 444, 449, 985 A.2d 1064 (2009), cert. denied, 294
Conn. 934, 987 A.2d 1028 (2010).
   In Dixon v. Bromson & Reiner, 95 Conn. App. 294,
296, 898 A.2d 193 (2006), the plaintiff did not offer
any expert testimony to support her claim for legal
malpractice. This court concluded that the trial court
‘‘properly determined that the testimony of an expert
witness on the legal standard of care and causation was
needed . . . . Accordingly, the court properly granted
the defendant’s motion for summary judgment.’’ Id.,
300. As in Dixon, it is clear that the plaintiff in the
present case was required to proffer testimony of an
expert witness to establish her claim for legal malprac-
tice. The plaintiff had ample time to do so and was on
notice that an expert disclosure was required. Although
she states in her principal brief that she is ‘‘prepared’’
to offer expert testimony, she has never identified any
such expert or any proposed opinion.
   After the moving party has established the absence
of a genuine issue of material fact, the burden shifts to
the opposing party to demonstrate the existence of
‘‘sufficient counterevidence to raise a genuine issue of
material fact as to any, or even all, of the essential
elements of his [or her] cause of action.’’ Stuart v.
Freiberg, supra, 316 Conn. 823. In the present case, the
plaintiff does not dispute that expert testimony was
required, but she simply failed to disclose any despite
the fact that it was pivotal to the court’s determination
on the motion.10 Therefore, we conclude that the trial
court properly granted Kratter’s motion for summary
judgment as to the legal malpractice claim against him.
                            B
   We next consider the plaintiff’s claim that the court
erred in granting Kratter’s motion to strike count two
of the operative complaint. We begin by setting forth
the standard of review and applicable legal principles.
‘‘[A]ppellate review of a trial court’s decision to grant
a motion to strike is plenary. . . . This is because a
motion to strike challenges the legal sufficiency of a
pleading . . . and, consequently, requires no factual
findings by the trial court . . . .’’ (Internal quotation
marks omitted.) HSBC Bank USA, National Assn. v.
Nathan, 195 Conn. App. 179, 193, 224 A.3d 1173 (2020).
‘‘When a defendant’s liability to a plaintiff is premised
. . . on principles of tort law . . . the plaintiff may
not convert that liability into one sounding in contract
merely by talismanically invoking contract language in
his complaint . . . and consequently a reviewing court
may pierce the pleading veil to ensure that such is not
the case. . . . Thus, in doing so, we look beyond the
language used in the complaint to determine the true
basis of the claim.’’ (Citations omitted; internal quota-
tion marks omitted.) Pelletier v. Galske, 105 Conn. App.
77, 81, 936 A.2d 689 (2007), cert. denied, 285 Conn. 921,
943 A.2d 1100 (2008).
   ‘‘Whether [a] plaintiff’s cause of action is one for
malpractice [or contract] depends upon the definition
of [those terms] and the allegations of the complaint.
. . . Malpractice is commonly defined as the failure of
one rendering professional services to exercise that
degree of skill and learning commonly applied under
all the circumstances in the community by the average
prudent reputable member of the profession with the
result of injury, loss, or damage to the recipient of those
services. . . . The elements of a breach of contract
claim are the formation of an agreement, performance
by one party, breach of the agreement by the other
party, and damages.’’ (Citations omitted; internal quota-
tion marks omitted.) Meyers v. Livingston, Adler,
Pulda, Meiklejohn & Kelly, P.C., 311 Conn. 282, 291,
87 A.3d 534 (2014).
   The plaintiff argues that count two alleges a legally
sufficient breach of contract claim. Kratter responds
that the second count, instead, alleges a breach of the
professional standard of care. In the present case, para-
graphs 21 through 24 of the revised complaint assert
the following allegations: ‘‘The legal relationship and
agreement between the plaintiff and [Kratter] consti-
tuted a contract. . . . Part of that contract was to
achieve a specific result, namely, pursuing the fraudu-
lent loans so that the plaintiff would not be liable under
them. . . . The plaintiff paid for [Kratter’s] legal repre-
sentation and agreed to provide any information or
documentation necessary . . . . [Kratter’s] failure to
pursue the fraudulent loans in any meaningful fashion
constituted a breach of the contract in existence
between the plaintiff and [Kratter].’’ The court, in strik-
ing count two, concluded that the plaintiff’s claim that
Kratter failed to pursue the fraudulent loans ‘‘is a quali-
tative assessment implicating negligence/legal malprac-
tice—adequacy of performance—rather than a breach
of contract predicated on a failure to obtain a specific
result (and pursuing a course of action more accurately
seems to be characterized as a process, not a promised
result), or a failure to perform a contractual obligation
at all.’’ We agree.
  In Pelletier v. Galske, supra, 105 Conn. App. 82, this
court agreed with the trial court’s conclusion that the
plaintiff’s complaint in that case sounded in tort only
and did not state a legally sufficient claim for breach
of contract. This court explained that, ‘‘[w]here the
plaintiff alleges that the defendant negligently per-
formed legal services . . . the complaint sounds in
negligence, even though he also alleges that he retained
him or engaged his services.’’ (Internal quotation marks
omitted.) Id., 83. Likewise, in the present case, the sec-
ond count of the plaintiff’s revised complaint alleges a
claim for legal malpractice rather than for breach of
contract. The plaintiff’s claim, which is based on the
allegation that Kratter did not pursue the alleged fraudu-
lent loans in any ‘‘meaningful fashion,’’ is not a claim
that Kratter breached the retainer agreement between
the parties; rather, it is for ‘‘the failure of one rendering
professional services . . . .’’ (Internal quotation marks
omitted.) Pelletier v. Galske, supra, 81. Accordingly,
we conclude that the court properly granted Kratter’s
motion to strike count two of the revised complaint.
                             II
                         AC 44388
   In AC 44388, the plaintiff challenges the court’s ren-
dering of summary judgment in favor of the law firms
with respect to the plaintiff’s claims for legal malprac-
tice in count one and transferee liability in count thir-
teen of the third revised complaint. On appeal, the plain-
tiff claims that the court erred because (1) she still had
time to disclose an expert witness to support her claim
for legal malpractice at the time the motion for summary
judgment was granted and (2) because the court’s judg-
ment as to count one was erroneous, the judgment as
to count thirteen, sounding in transferee liability, also
has to be reversed. The law firms contend that (1) the
motion for summary judgment properly was granted as
to count one because the plaintiff did not offer expert
testimony in support of her claim for legal malpractice
and (2) the court properly granted their motion for
summary judgment as to count thirteen.11 We agree with
the law firms.
                             A
   With respect to AC 44388, the plaintiff first claims
that the court erred in rendering summary judgment in
favor of the law firms with respect to the plaintiff’s
claims for legal malpractice in count one because she
still had time to disclose an expert witness to support
her claim for legal malpractice at the time the motion
for summary judgment was granted. We disagree.
   We previously set forth in this opinion the standard
of review applicable when reviewing a trial court’s deci-
sion to grant a motion for summary judgment. ‘‘Our
review of the decision to grant a motion for summary
judgment is plenary. . . . We therefore must decide
whether the court’s conclusions were legally and logi-
cally correct and find support in the record.’’ (Internal
quotation marks omitted). Rousseau v. Weinstein, supra,
204 Conn. App. 840.
  The plaintiff’s claim relating to count one in this
appeal is identical to the one she raised in her appeal
in AC 44297, namely, that the court erred in granting
the law firms’ motion for summary judgment because
she still had time to disclose an expert witness. We
thoroughly addressed this issue in part I A of this opin-
ion relating to Kratter’s motion for summary judgment.
For the reasons set forth therein, we conclude that
the court properly granted the law firms’ motion for
summary judgment as to the plaintiff’s legal malpractice
claim in count one against the law firms.
                                      B
  Finally, the plaintiff challenges the court’s granting
of the law firms’ motion for summary judgment as to
count thirteen of the third revised complaint, which
sounded in transferee liability. The law firms contend
that the court properly granted their motion for sum-
mary judgment as to count thirteen. We agree.
  The following additional facts are pertinent to this
claim. On August 12, 2020, the law firms moved for
summary judgment as to the remaining thirteenth
count, on the grounds that transferee liability is not a
viable claim, or in the alternative, is moot, in light of
the court’s determination of no liability on the part of
the predecessor law firm, Kratter & Gustafson, LLC.
The court granted their motion for summary judgment
on November 2, 2020.
   Count thirteen seeks to impose liability on the Law
Offices of Mark M. Kratter, LLC, for the alleged liability
of the predecessor law firm, Kratter & Gustafson, LLC.
Because the court found no liability on the part of
Kratter & Gustafson, LLC, there is no possible successor
liability that could attach to the Law Offices of Mark
M. Kratter, LLC. ‘‘[T]he liability of a successor . . . is
derivative in nature and the successor may be held
liable for the conduct of its predecessor only to the
same extent as the predecessor. . . . [S]uccessor lia-
bility does not create a new cause of action against the
purchaser so much as it transfers the liability of the
predecessor to the purchaser.’’ (Emphasis omitted;
internal quotation marks omitted.) Robbins v. Physi-
cians for Women’s Health, LLC, 311 Conn. 707, 715–16,
90 A.3d 925 (2014). Accordingly, we conclude that the
court properly rendered summary judgment as to count
thirteen.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     In this opinion, we refer to the defendant law firms individually by name
where necessary and collectively as the law firms.
   2
     The two appeals, although not consolidated, were heard together at oral
argument before this court, pursuant to an order from this court.
   3
     Kratter, at all times relevant to this appeal, was an attorney employed
by and acting through the law firms.
   4
     The plaintiff initially engaged the law firm of Kratter & Gustafson, LLC,
to represent her in the underlying divorce action. Sometime after the plaintiff
retained Kratter & Gustafson, LLC, that firm dissolved and became the Law
Offices of Mark M. Kratter, LLC.
   5
     The complaint also alleges seven counts against Sibboni and four counts
against Schwartz. None of the plaintiff’s claims on appeal concerns Sibboni
or Schwartz.
   6
     Although both memoranda of decision are dated July 20, 2020, the court
addressed each of the underlying cases in a separate memorandum of deci-
sion.
   7
     The plaintiff has not challenged the summary judgment rendered in favor
of Kratter as to counts three, four and five of the revised complaint.
   8
     The court in its July 20, 2020 memorandum of decision found that there
was no scheduling order for this matter. The plaintiff relies on that finding
to support her repeated assertions that no deadline existed to disclose an
expert witness. Our thorough review of the record demonstrates that the
court, by order dated January 30, 2019, and with agreement from both
parties, adopted the scheduling order of the companion case for the present
case. Notwithstanding that misstatement, the record clearly and undisput-
edly shows that there was such a scheduling order in place that set a deadline
of April 15, 2019, by which the plaintiff had failed to abide.
   9
     Practice Book § 13-4 (h) provides: ‘‘A judicial authority may, after a
hearing, impose sanctions on a party for failure to comply with the require-
ments of this section. An order precluding the testimony of an expert witness
may be entered only upon a finding that: (1) the sanction of preclusion,
including any consequence thereof on the sanctioned party’s ability to prose-
cute or to defend the case, is proportional to the noncompliance at issue,
and (2) the noncompliance at issue cannot adequately be addressed by a
less severe sanction or combination of sanctions.’’
   10
      As noted previously in this opinion, the plaintiff’s counsel filed a motion
for permission to permit disclosure of an expert witness but failed to disclose
an expert, did not specify a time frame for disclosure, and failed to seek
adjudication of the motion.
   11
      Because we conclude that the plaintiff failed to disclose an expert
witness, which is fatal to her claim, and that, consequently, the court properly
granted judgment in favor of the defendants on count thirteen, we need not
address the plaintiff’s claim that the law firms failed to satisfy their burden
on the motion for summary judgment.